 

 

 

 

BANKRUPTCY COURT
SOUTH CAROLINA
no Re _ Bankruptcy Humber:
L tf c stop Lo
wotchey f0seac OHVs Chapter 12
Sar ree) tua! JS

)
}
}
}
i
j
)

 

 

CHAPTER 12 MONTHLY REPORT

 

if OF DEBTOR (3): JePFROf EUGEne QyvS
oh 4? _ :
CASE NO.: | F- O1730-d4 |
a 4

For Month Ending Say | s] — 2D 14

 

fife

 

 
 
 
  
   
  
  
 
 
    

MONTHLY CASH RECETPTS AND DISBURSEMENTS ——

oy

(Report on cash basis, unless you keep financial records on an.
lL basis.) So i Tee ©

=

YEAR 0

1. CASH RECEIPTS a
nn Lo CSAS DATES

 

“oMONTH

   
   

VB. SPARM INCOME,

Grain Sales 906 ee
#bu. corn at $0
. -#bu. beans’ at. $ —
“thu.” oats at $007
=. #bu, ~ milo ate$ oe
“pu. wheat at Se

 

 

 

ock Sales
hd feeder pigs at

 

   

  

 

 

 

 
 

 

 

 

 

 

 

 

oo Og
fo oy Op CP ort

-

ai

fu

sa ue

mi

Q.

mo :
moO cr bom

cr

 

 

 

mt

 

er
ot

 

 

 

 

@ o&
cL ED bee

D
a

 

Ls

 

a
Go Rh Rh
fA ky
a

ncoeme

i
pecity source)

 

Goh

 

 

 
 
   
  
  
  

 

 

 

‘New loans (specify source}

 

 

 

B. WAGES FROM OUTSIDE WORK

Husband |
Wife

 

 

C. OTHER RECEIPTS —

 

Other: . . a / nee

 

 

 

 
 

 

 

Total Ca sh ‘Receipts $

  

 
Ld NSIS PAL D

 

 

 

 

ynersan BF

oo APAre

 

tay a
SO OSAIRAOEE SO

 

PROG ESS ee

   

s cee AES .

(Use more pages if necessary.)

Date Amount Purpose

en Ye ae
; SO ag Fifjoudette:

a

2.44 7 Mee is Bde EA, P

not
ry the

eget Be ee
Supe Fy

4 ff

 

 

ee cers r. 25

   
   
  
 
 

 

 

 
   

a
0
My
a
‘a
fu
Ww
‘D
CA
he
Fh
s
a
O
o
it
n
cy
Ki
hes

 

 

iry
tu
cr
11
oi
3
O
co
5
er
4A
Go
ry
(eo)
[a
tA
D

 

 

 
 

pages if necessary. }
TOE Foal it in i
me ok ac
Purpose
Date Amount E
Jace Al
Le “yet OT Sn PEL:
ff ee one ;
im oe we. . win ft ee
ee ws 18% A. Sateen £2
we — ; wee “F ot Jomp: :
| | . re
ea on 23 FD i ako
f Ek La
i f
i SB an OE x 25 ; :
- | a en ib &
a4 Zoe Be
Te fe vats
tet

 
   

 

- foveralls (@

 

 

 
 

 

 

   

B BNSES {Use more pages 1f necessary. )}
Date Amount Purpose
~) _ / ;
“Fe Fo aE Le bb
~ iy fim, £13 igor
£ L2,2o foaa tee,
Sollas : ES. 8B Steph ee.

 

af Lier nif : i 2
VE4 VERae Let

 

wtf fan oe ed Let THD R ped . o me
PPB le i BS Se . : Pa fof g Ge dey NO CFS fo

 

EP py fair ria CO zB A Boba S Amity a
ont Be i ett fae fen i
ge oO
¢ a “ys at << . et. i 2. €
b fot ot ge ee i il, PS oo > “PRES a od
. . a =f Ww : Fg : wot
foe se PRT £ “af *f Loe ict fe o CBS
SOD

= hoe 4

Vile 28,00

 
(

 

“i
2g
Fj
m™
el
te
a
tC
if
a
a
oO
K
Oo

Test
C
en

OO
0
tA

LE necessary.)

as
fu
<<
v
9
co
iss)
ot
43)

Amount Purpose

 

 

eg
pet © S

aed
oo
NAN
sf
a
\ AG
€ *
oe
Ry
e

oni

 

me -
bf eg Ao a8
Ao - 2 4
frtpeeetl ctf es ae. F
ne : Ft s 23
apd Pies ig, 27

     

 
 
  

& mG

A t 2 2.
din Pip aor eg et fey - 50,0

og

 

 

 

 
 

 

SS DUE TO DEATH OR DISEASE
OF LIVESTOCK OR POULTRY
3

 

 

 
 
  
  
 
      

nk Accounts Balance at renee

Cash and Ba
Beginning of Month:

. Profit (or Loss) during Month ~

cash and Bank Account Balance at’
End of Month

 

Tv. EXBENSES CHARGED BUT NOT PAID DURING MONTH (itemized):

         

 

Pepense

     

I CERTIFY UNDER. PENALTY: OF: PERJURY. ‘THAT.
STATEMENT, AND IT. IS TRUE AND C
INFORMATION AND.

 
Account Number ms “YXKKKAGSS |

 

 

 

 

 

Statement Date 67/31/2019 | -

Enclosures ee BB des

Page a4.
1013 2 AV 0.380 P:i0ta / Tia f 8:

fens] flyofHggoeafedefdpifyt polo te AE|NEo
POULTRY BREEDER FARM, LLG

JEFFREY EUGENE DAVIS’ :
8775 HARLBORO AVE Lo Be
BARNWELL SC 29812-2263 ©: .. oo”

   

Protect Your Debit Card and Your Money

With a free app on your mobile phone, you can receive instant alerts

when your debit card is used, turn your card off if you suspect fraud,
even control where your card can be used. Ask us about.Card Valet. 9 =

  
  
  
   
  
 
   

   

 

BUSINESS CHECKING ACCOUNT me . |

- DESCRIPTION _DEBITS. _GREDITS | _pATE
 BALANGE | LAST™ ‘STATEMENT © ’ ” 08/28/15
401805076. | Online ‘Transfer TO. 211029525 At 18: 22 On.
OE 6/30. -

    

 

a “7/01 = nae
an HOUSE. OF RAEFORD: TRADE PAY e312t1

 

 

 
 

 

 

 

 

 

 

 

 

Account Number XXXXKXAG55 | a
( Statement Date OF/312019 Fo
| Enclosures Pa
_ Page - 2)
POULTRY BREEDER FARM, LLC Se SEs
Base BUSINESS CHECKING ACCOUNT E : H
_.._.DESGRIPTION DEBITS CREDITS DATE. BALANGE2 2. 2S
400175793 Online Transfer To 211029525 At i974? On oe PO
7/08 20.00 OF f08/49 ee BBB. TE
400205567 Online Transfer To 211029525 At 10:47 on ne en
7/08 25.00 07/09/19 so B44. 74
POS Purchase CA 402-935-7733 PAYPAL *JEREBOOKS SEQ¥ Ha EE ge
073840 8377 33,99 07/09/19 oo BOT LTB ee
Aecur Payment CA 866-712-7753 APL*ITUNES.COM/BILL SEQ# / ee ee
O99467 8377 99 O7/10/19 806678
POS Purchase SC BARNWELL HARDEES 3051 SEQ¥ 031201 8377 Rs
15.70 07/40/19 oot 591.06..-.
POS Purchase SC BARNWELL 10499 DUNBARTON BLVUS SEO# US TES Bo
569010 8377 49.43 — 07/40/19 °°. 844.93
PROG NORTHERN INS PREM XXXXX6770 Jeffr (hate ys

875.34 a cone
Recur Payment CA 866-712- 7753 APL*ITUNES. -GOM/BILL.. SE # me
a 098579. 8377 a oni

 
- GHEGK # 1692.
“CHECK #1693.

 

 

 

| AccountNumber YXXKKAGSS

  
 

Statement Date . OT2019 boo
Enclosures or a
Page oo B:

 

POULTRY BREEDER FARM, LLC

BUSINESS CHECKING ACCOUNT 953

DESCRIPTION DEBITS CREDITS DATE BALANCE
SERVICE CHARGE 13.00 07/19/19 9 898.99.
400952203 Online Transfer To 211029525 At, 9:42. on 7/22 me PES onic
POS Purchase SC OLAR DOLLAR GENERAL # 1810, ‘SEQH. 510185. OR + OPES
8377 85, 38 oe OF (22/19
DEPOSIT 945,00 07/23/19
Recur Payment CA 800-9220204 VZWALSS*BILL. PAY VE SEQ# Eee
oo OTIBATNS oe BBS

  
 
      
   
 
  
   
  
  
  
   
 

 

 

 

056251. 8377 ce > 489 .24-
POS Purchase . SC BARNWELL PALM PANTRY, #3 SEQ#: ‘008 96 YS
8377 oa : 410. 00. Pens te 07/25/19
10, 893. 59

 

HOUSE C ‘OF -RAEFORD TRADE PAY G31214_

ae 07/26/19
: 493. ga “OT:

 
    
 
  
 
 
 
  
 
 
 

   
  

  

“GHEGK oe
‘eh se. St BARNWELL PALM PANTRY #3 SEQH. 008517
ore oe AQ FOO es
“pos Purchase SC OLR DOLLAR GENERAL # 1910 SEOr rage
POS Purchase SG BARNWELL PALM PANTRY #3. SEQ# 005758
8377 7 49,607 Ce
- POS Purchase SG BARNWELL BARNWELL FAMILY, MEDIC SEGH

. 000582 : 8377. So a 132. 2B.
CHECK. #1735 © Baie -O0:

   
   

 

401296755 Online Transfer o-2 102729)
 

 

 

 

Account Number

 

  

  

 

f Statement Date 07/31/2019.
Enclosures BS.
Page
POULTRY BREEDER FARM, LLC
BUSINESS CHECKING ACCOUNT. 955 oe
DESCRIPTION DEBITS __CREDITS DATE _ BALANCE.
POS Purchase SC COLUMBIA TOMBO GRILLE LLC SEQ# 076760 oe aS
8377 68,35: orya0/19 2, 908. 22.
POS Purchase NE 402-352-3167 QC SUPPLY SEa# 060241 vo eee
8377 93.80 . 07/30/19 . 2, 814. 4200
POS Purchase SC GOSQ@.COM SQ *HOLT & HOLT CERTI SEQH fi
085524 8377 350.00 "07/30/19 | 2, 464. 42.
DOMINION ENERGY DRAFT 0210120069886 ee BES
52.44 eee  OF/BO/IB ok, 412. 31.
401455647 Online Transfer To 211020525. At. Az: 35 On ee oe
7/30 60/00 © fo O7/8T/19 se 1382. 131
POS Purchase WA. SEATTLE AMAZON. con. Us sEo# 000008. BI7F
28.71: 07/31/19 2; 223.60.

 

- POS Punghase WA SEATTLE = AMAZON. COM US: SEGH ‘000008 8377

483.69 0
CHECK #1736. 800. 00.

“BALANCE THIS: STATEMENT

(5)

46,891.28.
MP) ,

15, 807. 72

TOTAL’ CREDITS pee
TOTAL DEBITS

    
    
   
   
 
  
    
 
 

 
     
 
  
 
     

  

= xKundgss | oo

4: : ae

    
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 
